Citation Nr: 1444159	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleepwalking, to include as secondary to service-connected anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to an effective date earlier than January 29, 2009, for the assignment of a 70 percent evaluation for anxiety disorder, NOS.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which awarded an increased evaluation of 70 percent for anxiety disorder, NOS, effective January 29, 2009, and denied service connection for sleep disorders (also claimed as sleep walking) and for TDIU.    

The Veteran had requested a video conference hearing before the Board, and the requested hearing was scheduled on July 2013.  However, the Veteran's attorney notified the Board in July 2013, several days before the scheduled hearing, that the Veteran requested the hearing be cancelled.  The Veteran has therefore withdrawn his hearing request.  38 C.F.R. § 20.702(e).

The Board has reviewed the Veteran's paper claims file, as well as the Veterans Benefits Management System (VBMS) system file and the electronic records maintained in the Virtual VA system, to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a sleep disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current claim for an increased rating for anxiety disorder, NOS was received on January 29, 2009.

2.  The evidence establishes an increase in the service-connected anxiety disorder, NOS as of April 7, 2008.


CONCLUSION OF LAW

The criteria for an effective date of April 7, 2008, but not earlier, for the award of a 70 percent rating for anxiety disorder, NOS have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran's earlier effective date claim for an increased rating for anxiety disorder, NOS is a "downstream" element of the grant of the increased rating in the currently appealed rating decision.  For such a downstream issue, notice is not required in cases where such notice was afforded for the originating issue of entitlement to an increased rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  Such notice was provided in a preadjudication letter dated February 2009.  After the Veteran appealed the effective date, the claim was again readjudicated by the RO in a June 2011 statement of the case.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the evidence of record.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

A specific medical examination in connection with the earlier effective date claim here is not necessary as the question of when an increase in disability is factually ascertainable and is answered by the Board based on the evidence of record.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992). 

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Earlier Effective Date

Service connection for anxiety neurosis was granted in a September 1979 rating decision with an initial 30 percent rating assigned effective August 10, 1979.  In a July 1999 rating decision, the rating was increased to 50 percent effective September 1, 1998.  The September 2009 rating decision on appeal granted an increased rating from 50 percent to 70 percent effective January 29, 2009, the date of receipt of his claim for an increased rating.  The Veteran contends that an effective date earlier than January 29, 2009 is warranted for the assignment of a 70 percent rating.  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The record establishes that the Veteran's claim for an increased rating was received on January 29, 2009.  On that date, VA received a statement from the Veteran requesting entitlement to an increased rating in excess of 50 percent for anxiety disorder.  Most recently, an October 2007 rating decision continued a 50 percent rating for the service-connected anxiety disorder, NOS.  Notice of the rating decision was mailed to the Veteran in October 2007 and he did not disagree with the continuation of the 50 percent evaluation.  The October 2007 rating decision is final.  38 U.S.C.A. § 7105(b).  VA did not receive any correspondence from the Veteran after the October 2007 rating decision and prior to January 29, 2009 that could form the basis for a formal or informal claim for an increased rating.  38 C.F.R. §§ 3.151 , 3.155.  Therefore, the Veteran's claim for an increased rating that formed the basis for the current appeal arose from the claim received in January 2009.

As the Veteran's claim for an increased rating was received in January 2009, an earlier effective is only possible if it is factually ascertainable that the Veteran's disability increased in severity to the level contemplated by a 70 percent evaluation within one year prior to the date of claim, i.e., one year prior to January 2009.  38 C.F.R. § 3.400(o).  

The Veteran's anxiety disorder, is currently evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  38 C.F.R. § 4.130.

VA treatment records from January to March 2008 show the Veteran having complaints of having problems sleeping.  He was noted as being alert, and oriented x3, with unremarkable speech and coordination.  In March 2008, the Veteran was noted to be frustrated and increasingly depressed from dealing with physical pain.  VA records on April 7, 2008 indicate that while at the clinic for his daily dosing, the Veteran became upset when informed that there would be a meeting regarding his treatment, which eventually led him to raise his fists and threaten to hit one of the employees, the director of the clinic.  On June 27, 2008, VA records note that the Veteran left a message on the PTSD clinic answering machine, canceling his appointment.  He stated that he could not make appointments in the afternoon, and then stated "I guess I will kill myself."  The Veteran could not be reached by phone on that date, so messages were left for him.  

Given these facts, the Board finds that an earlier effective date of April 7, 2008 is warranted for the award of an increased 70 percent rating for the Veteran's anxiety disorder, NOS.  The Veteran demonstrated unprovoked irritability with violent behavior on April 7, 2008, and then had suicidal thoughts on June 27, 2008.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable that the Veteran's disability increased in severity to the level contemplated by a 70 percent evaluation for anxiety disorder as of April 7, 2008.  


ORDER

Entitlement to an effective date of April 7, 2008, for the assignment of a 70 percent evaluation for anxiety disorder, NOS, is granted.


REMAND

Service connection for a sleep disorder

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that  his sleep disorder is due to his service-connected anxiety disorder, NOS.  Service treatment records show that in February 1978, the Veteran was seen for complaints of insomnia, which was occurring for 3 weeks.  In March 1979, the Veteran evaluated for frequent headaches, weight loss, and loss of sleep.  He was diagnosed as having anxiety neurosis, manifested by symptoms such as insomnia.  

VA treatment records show that during a mental health evaluation in February 2009, the Veteran was diagnosed as having possible "REM-sleep behavioral disorder."  In April 2009, the Veteran reported having falls during sleepwalking, which had begun the year before.  He was noted as having increased difficulty with sleep and possible somnambulism.  

No VA examination was afforded to the Veteran pertaining to his claim for service connection for a sleep disorder.  In light of the VA treatment records, and in-service complaints of insomnia, as well as the Veteran's contentions of a relationship to his service-connected anxiety disorder, the Board finds a remand is necessary for a VA examination.

TDIU

The Board notes that in a June 2009 statement, the Veteran stated that his insomnia and sleepwalking, along with his anxiety, affected his ability to become gainfully employed.  In a September 2009 VA Form 21-8940, the Veteran claimed that his sleepwalking affected his ability to secure or follow any substantially gainful employment.  In a separate September 2009 statement, the Veteran again claimed that his anxiety and sleep disorders affected his employment.  Therefore, since the claim for service connection for a sleep disorder, which the Veteran has claimed affects his employability, is being remanded, the claim for TDIU must also be remanded, as it is inextricably intertwined with the claim for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed sleep disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All indicated tests and studies must be conducted.  Upon a review of the record and examination of the record, the examiner should answer the following:

a)  The examiner should identify any current sleep disorder, to include sleepwalking.  Any previous diagnoses or indications of sleep disorders in the Veteran's medical history should be discussed.

b)  If a sleep disorder is diagnosed, the examiner should then opine whether is at least as likely as not (i.e., probability of 50 percent), that any diagnosed sleep disorder is related to the Veteran's military service; or (ii) was caused by or aggravated (worsened beyond the natural progression) by the service-connected anxiety disorder, NOS.
 
The examiner should also comment on the impact, if any, of any sleep disorder on the Veteran's occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment.

The examiner must provide a complete rationale with an explanation for any opinions given.  The examiner should cite specific medical evidence and discuss the Veteran's complete medical history.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, to include TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


